Citation Nr: 0302718	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  01-06 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for shell fragment 
wound residuals of the posterior chest, involving Muscle 
Groups XX and XXI, currently rated as 20 percent disabling. 

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

George E. Guido Jr.,  Senior Counsel 


INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana. 

The record raises the potential applicability of Diagnostic 
Codes 7803 and 7804 to the surgical scar.  Since this issue 
has not been adjudicated, it is referred to the RO for 
appropriate action. 

During the pendency of the appeal, the RO granted a separate 
10 percent rating for a painful scar in the area of the right 
thoracic paraspinal muscles.  After the RO notified the 
veteran of the determination and of his appellate rights, he 
did not express disagreement with the decision and the issue 
is not before the Board for appellate review. 

In September 2001, a hearing was held before the Board Member 
who is making the final determination on the issue of an 
increased rating for shell fragment wound residuals.  38 
U.S.C.A. § 7107(c) (West Supp. 2002). 

The issue of an increased rating for PTSD will be addressed 
in the remand section at the end of this decision. 




FINDINGS OF FACT

1.  The shell fragment wound residuals of the posterior chest 
are pain, minimal tissue loss, and a small, retained metallic 
fragment, representing no more than moderately severe muscle 
disability of Muscle Group XX.

2.  No muscle functional impairment is demonstrated for the 
residuals of the surgical wound involving Muscle Group XXI. 


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
20 percent for shell fragment wound residuals of the 
posterior chest, involving MG XX and MG XXI, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. Part 4, §§ 4.40, 4.56, 4.73, 
Diagnostic Codes 5320, 5321 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

History 

Service medical records reveal that, in September 1967, in 
Vietnam, the veteran was hit by enemy sniper fire, sustaining 
a wound in the area of the right superior back.  There was no 
artery or nerve involvement.  Initially, treatment included a 
blood transfusion, intravenous infusion, and a thoracotomy 
with insertion of a chest tube for drainage.  The wound was 
sutured on the 6th day of hospitalization.  He was 
subsequently hospitalized from 11 days for surgical 
aftercare.  He was hospitalization for a total of 24 days and 
then returned to duty.  In May and June 1968, he was seen 
twice because of intermittent pain between the shoulder 
blades with exercise.  The pertinent finding was tenderness 
at the 5th thoracic spinous process adjacent to the wound.  
An X-ray revealed a metallic fragment.  Pain medication was 
prescribed. 

On initial VA examination in 1970, there was a well-healed, 1 
inch (or 3 centimeters) by 1/4 inch, vertical scar, right of 
the 6th and 7th thoracic vertebra, involving about 1 percent 
of the right spinous muscles.  There was another well-healed 
scar, 1/2 inch by 1/2 inch in the left chest, the site of the 
drainage tube, involving about 1 percent of the muscles of 
respiration.  A chest X-ray revealed a small, metallic 
fragment over the second, left anterior rib, otherwise, the 
lungs appeared normal. 

In a 1970 rating decision, the RO granted service connection 
for shell fragment wound residuals of the posterior chest, 
involving Muscle Group XX, with a retained fragment, and 
Muscle Group XXI, surgical site for the placement of a 
drainage tube.  A single 20 percent rating was assigned under 
Diagnostic Codes 5320-5321.  

There was no further adjudicative action on the service-
connected disability until 2000, when the veteran filed his 
current claim.  The current 20 percent rating is a protected 
rating.  38 U.S.C.A. § 110. 

In January 2002, the Board remanded the case for a VA 
examination, to include range of motion findings, an 
assessment of pain and an X-ray report.  The Board also 
requested certain procedural development.  As the RO has 
substantially complied with the requests for additional 
development, no further development is necessary.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

Current Findings 

On muscle examinations by VA in May and November 2000, 
conducted by the same examiner, the veteran complained of 
pain in the midline area of the lower thoracic spine.  The 
pertinent findings were a 1 inch wound in the area of the 
right paraspinous muscles, and tenderness in the lower 
thoracic spine.  There was no spinal atrophy, deformity or 
spasm. 



On VA examination in December 2000, the pertinent findings 
were a well-healed, painful, slightly depressed, scar in the 
area of the mid-thoracic paraspinal muscles.  The bony back 
was unremarkable.  There was minimal underlying tissue loss.  
There was no tendon, bone, joint or nerve damage.  Muscle 
strength was normal with no loss of muscle function.  No 
joints were affected.  The pertinent diagnosis right thoracic 
paraspinal muscle shrapnel flesh wound. 

At the hearing in September 2001, the veteran testified that 
he experienced muscle tightness on waking up and at work when 
he sits too long in the same position. He stated that he used 
about 3 or 4 days of sick leave a year because of his 
service-connected disability.  He also stated that he took 
over-the-counter pain medication, but he was not seeing a 
doctor on a regular basis.  Hearing transcript at 9-11. 

As a result of the Board's remand, the veteran was examined 
by VA in July 2002.  The veteran reported that he was 
working, but he had some difficulty when he needed to work 
overhead.  He complained of back stiffness after prolonged 
sitting.   He stated that he took medication for discomfort. 

The examiner reported range of motion of the lumbar spine as:  
flexion to 70 degrees, extension to 20 degrees, and lateral 
bending to 25 degrees.  The veteran reported discomfort 
mainly in the lumbar spine.  There was discomfort by 
palpation and abduction of the right shoulder in the area of 
the rotator cuff.  On evaluation of the surgical scar, it was 
not tender.  There was no muscle atrophy or pain by 
palpation.  On evaluation of the shell fragment wound, there 
was no gross abnormality and range of motion of the spine and 
shoulder were within normal limits.  Muscle strength was 
adequate.  A chest X-ray revealed a small metallic fragment, 
2 x 2 mm., and no gross abnormality.  The examiner expressed 
the opinion that there was some discomfort by prolonged 
sitting.  There was no evidence of any particular flare-ups. 


Analysis

As argued by the veteran, the Board will evaluate each muscle 
group injury separately. 

In this case, the veteran has two wounds, one involving 
Muscle Group XX and one involving Muscle Group XXI.  Muscle 
Groups XX and XXI are rated under VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, § 4.73, Diagnostic Code 5320 
and Diagnostic Code (DC) 5321, respectively. 

In evaluating muscle injuries under DC 5320 and DC 5321, 38 
C.F.R. § 4.56(d) provides that disabilities resulting from 
muscle injuries are classified as slight, moderate, 
moderately severe, or severe.  The classification of the 
injury depends on three factors:  the type of injury, history 
and complaint, and objective findings. 

Muscle Group XX 

As for the Muscle Group XX injury, under 38 C.F.R. 
§ 4.56(d)(3), a moderately severe disability requires, in 
part, a deep penetrating wound by small high velocity missile 
with debridement (type of injury); evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, a record of consistent complaint of cardinal signs and 
symptoms of muscle disability (history and complaint); and, 
an entrance scar indicating the track of missile through one 
or more muscle groups (objective findings). 

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

The service medical records show that the veteran sustained a 
deep penetrating wound in the thoracic region by a small, 
high velocity missile, requiring surgical intervention and 
aftercare, a blood transfusion and insertion of a drainage 
tube.  In addition, there was a scar and X-ray evidence of a 
metallic fragment in the thoracic region, indicative of the 
track of the missile through the muscle group.  The veteran 
was also seen for consistent pain after exercise - 
fatigue-pain is one of the cardinal signs and symptoms of 
muscle disability.  All of which describe a disability 
picture of a moderately severe muscle injury.  

Under DC 5320, a moderately severe injury of Muscle Group XX 
in the thoracic region equates to a 20 percent rating.  The 
criteria for a 40 per cent rating, the next higher rating in 
the thoracic region under DC 5320, is severe muscular 
disability.  

Under § 4.56(d)(4) the requirements of a severe muscle 
disability, in part, are a deep penetrating wound due to 
high-velocity missile with shattering bone fracture or open 
comminuted fracture (type of injury); a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, which is worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements (history and 
complaint); soft flabby muscles in wound area, abnormal 
swelling and hardening of the muscles in contraction, and 
tests of strength, endurance, or coordinated movements 
compared with corresponding muscles of the uninjured side 
indicate severe impairment of function (objective findings).  
Under 38 C.F.R. § 4.56(4)(iii)(A to G), if present, other 
signs of severe muscle disability are multiple scattered 
metallic fragments by X-ray, adhesion of a scar to a 
vertebra, visible or measurable atrophy, diminished muscle 
excitability to electrodiagnostic tests, adoptive contraction 
of opposing muscle group, atrophy of muscle groups not in the 
track of the missile, induration or atrophy of an entire 
muscle following a simple piercing by a projectile. 

In this case, as there is no evidence that has changed the 
type of injury or the history of the injury, the focus is on 
whether the veteran's current complaints and objective 
findings meet the criteria of severe muscle disability. 

As for evidence of current disability, reconciling the 
various reports into a consistent disability picture, three 
distinct elements of the present disability emerge.  First, 
there is the element of pain in the lower thoracic and lumbar 
segments of the spine.  Second, there is minimal loss of 
underlying tissue.  And third, there is X-ray evidence of 
retained, small metallic fragment. 

As noted in the INTRODUCTION, the veteran has a separate 10 
percent rating for the painful, shell fragment wound scar.  
Under 38 C.F.R. § 4.14, evaluation of the same manifestation, 
that is, the painful scar, under different diagnoses is to be 
avoided.  Therefore, the pain associated with the scar cannot 
be considered in rating the disability under Diagnostic Code 
5320. 

As for functional loss due to pain other than that associated 
with the scar, 38 C.F.R. § 4.40 provides that disability of 
the musculoskeletal system is primarily the inability, due to 
damage, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  

Although the veteran complains of pain in the thoracic and 
lumbar segments of the spine, range of motion of the spine, 
including extension and lateral movements, has been described 
as normal.  There is no atrophy, deformity or spasm of the 
spine.  There is no spinal tendon, bone, joint or nerve 
damage.  Muscle strength is normal with no loss of muscle 
function or evidence of any particular flare-ups.  As for the 
additional pathology, minimal tissue loss and a retained 
metallic fragment, again the objective findings demonstrate 
normal range of motion of the spine and normal muscle 
strength without loss of muscle function.  And while the 
veteran testified that he took about 3 or 4 days of sick 
leave a year because of his service-connected disability, 
there is no evidence that he is unable to keep up with the 
requirements of his job.

Except for the one cardinal sign and symptom of muscle 
disability, fatigue pain, minimal tissue loss, and a small, 
retained fragment, there is no corresponding functional loss 
that meets the criteria of the inability to keep up with work 
requirements or of severe functional impairment.  Nor is 
there evidence of the presence of other signs of severe 
muscle disability under 38 C.F.R. § 4.56(4)(iii)(A to G).  



Muscle Group XXI

As for the Muscle Group XXI injury, under 38 C.F.R. 
§ 4.56(d)(1), a slight muscle disability requires, in part, a 
simple wound of muscle without debridement (type of injury); 
evidence of a superficial wound with brief treatment, healing 
with good results and no cardinal signs and symptoms of 
muscle disability (history and complaint); and, a minimal 
scar with no evidence of fascial defect, atrophy or impaired 
tonus and no impairment of function or retained metallic 
fragments (objective findings).

The service medical records show that wound was the result of 
a surgical incision to place a chest tube for drainage.  
There is no evidence of debridement or infection or cardinal 
signs or symptoms of muscle disability.  Moreover, on initial 
VA examination, the examiner described a well-healed scar 
with about 1 percent  involvement of the respiratory muscles.  
All of which is indicative of a superficial wound without 
impairment of function, properly classified as a slight 
muscle injury. 

Under Diagnostic Code 5321, a slight injury of Muscle Group  
XXI equates to a 0 percent or noncompensable rating.  The 
criteria for a 10 per cent rating, the next higher rating 
under DC 5321, is moderate muscle disability. 

Under § 4.56(d)(2), the requirements of a moderate muscle 
disability, in part, are a deep penetrating wound of short 
track from a single bullet, small shell or shrapnel fragment 
(type of injury); record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability 
(history and complaint); and a small or linear scar, 
indicating a short track of missile through muscle tissue, 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side (objective findings 
). 

As for evidence of current disability, the surgical scar was 
described on recent VA examination as not tender and there 
was no muscle atrophy or pain by palpation.  Since pain has 
not been associated with the surgical scar, 38 C.F.R. § 4.40 
(functional loss due pain) does not apply.  In the absence of 
evidence of one of the cardinal signs and symptoms of muscle 
disability or of any functional impairment, the criteria for 
a moderate muscle disability have not been met.

Other Considerations

Because there is no joint involvement or arthritis associated 
with the service-connected disability, the provisions of 38 
C.F.R. § 4.45 (joint movements) § 4.59 (arthritis with 
painful motion) do not apply.  

Also, under DC 5320, the function of Muscle Group XX is 
postural support of the body and extension and lateral 
movements of the spine.  Under Diagnostic Code 5321, the 
function of Muscle Group XXI is respiration.  As to any 
shoulder findings on the VA examinations, the shoulder 
muscles are not included in the functional descriptions of 
Muscle Groups XX and XXI.  Moreover, a shoulder disability 
has not been adjudicated as part of the service-connected 
disability.  For these reasons, any shoulder findings are 
irrelevant to the rating of Muscle Groups XX and XXI. 

The two muscle injuries under Diagnostic Codes 5320 and 5321 
are in the same anatomical region, the torso and neck, as 
defined in 38 C.F.R. § 4.55(b) (principles of combined 
ratings for muscle injuries).  Subsection (c) of § 4.55 
provides that for compensable muscle group injuries in the 
same anatomical region, such as Diagnostic Codes 5320 and 
5321, the rating for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  Since only one 
muscle injury is compensably rated, 38 C.F.R. § 4.55(c) does 
not apply.  

Extraschedular Rating 

In its remand, the Board instructed the RO to provide the 
veteran the opportunity to supplement the record, regarding 
an extraschedular rating.  In May 2002, the RO asked the 
veteran to provide employment records as to how his service-
connected disability impacted on his employment.  The veteran 
has not submitted any information or evidence on the question 
of an extraschedular rating. 

Consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is required in cases where the issue is 
expressly raised by the claimant, for example, an assertion 
that the schedular ratings are inadequate, which has not been 
argued, or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6-96.  

Pursuant to VAOPGCPREC 6-96, the provisions of § 3.321(b)(1) 
would be raised by the record only where there is evidence 
that the disability picture presented by a veteran would, in 
the average case, produce impairment of earning capacity 
beyond that reflected in VA's rating schedule, 38 U.S.C.A. 
§ 1155 (West 1991), 38 C.F.R. Part 4, or would affect earning 
capacity in ways not addressed in the schedule.  In this case, 
there is no evidence of marked interference with employment or 
frequent periods of hospitalization due to the service-
connected shell fragment wound residuals.  For this reason, 
the Board is not required to further address the question of 
an extraschedular rating. 

VCAA

While the claim was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) amended VA's assistance to claimants of 
veterans benefits, including new provisions codified at 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  

The new § 5103 requires VA to notify the claimant of what 
information and evidence, not already of record, is necessary 
to substantiate the claim, indicating which information and 
evidence, is to be provided by the claimant and which VA will 
attempt to obtain on behalf of the claimant.  The record 
shows that the RO provided the veteran specific notice of 
VCAA, including the duty to notify, in correspondence dated 
in May 2001 and May 2002 and in the August 2002 Supplemental 
Statement of the Case.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The new § 5103A requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, all relevant records 
have been obtained.  The Board therefore concludes that duty 
to notify and duty to the assist provisions of the VCAA have 
been complied with. 

Conclusion 

After a review of the entire record, including the type of 
injury, history and complaint and objective findings, the 
preponderance of the evidence is against the claim, 
precluding the possibility of the evidence being in an 
approximate balance of positive and negative evidence, for an 
increase in compensation for the service-connected shell 
fragment wound residuals, involving Muscle Groups XX and XXI. 
38 U.S.C.A. § 5107(b) (West Supp. 2002). 


ORDER

Entitlement to a rating in excess of 20 percent for shell 
fragment wound residuals of the posterior chest, involving 
Muscle Groups XX and XXI, is denied.


REMAND

The veteran has also perfected an appeal of the initial 
rating, following the grant of service connection for PTSD.  
In his substantive appeal, the veteran requested a local 
hearing at the RO with a Decision Review Officer and a video 
conference hearing before the Board.  For reasons of due 
process, this matter is remand for the following:  

The RO should schedule the hearings as 
requested by the veteran.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


